EXHIBIT 10.3

REDEMPTION AGREEMENT
THIS REDEMPTION AGREEMENT (“Agreement”), is entered into as of July 24, 2014
(the “Effective Date”), by and between IMH Financial Corporation, a Delaware
corporation (the “Company”) and Desert Stock Acquisition I, LLC, a Delaware
limited liability company (the “Stockholder”).
WITNESSETH
WHEREAS, the Company, NWRA Ventures I, LLC, a Delaware limited liability company
(“NWRA”), and other parties have entered into that certain Negotiated Payoff
Agreement, dated as of April 3, 2014 (as amended, the “Payoff Agreement”)
whereby, among other things the Company has agreed to redeem the following
securities of the Company(the “Shares”) owned by the Stockholder, and which
Shares represent all securities of the Company beneficially owned directly or
indirectly by NWRA:
Class of Common Stock
Number of Shares
Class B-1 Common Stock, par value $0.01 per share
1,423
Class B-2 Common Stock, par value $0.01 per share
1,423
Class B-3 Common Stock, par value $0.01 per share
2,849
Class B-4 Common Stock, par value $0.01 per share
313,789

   
WHEREAS, Stockholder is a wholly owned subsidiary of NWRA, and in accordance
with the Payoff Agreement desires to sell and convey the Shares to the Company,
and the payment for such Shares be paid directly to NWRA.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
1.Redemption of Shares. Subject to the terms and conditions hereof, the
Stockholder hereby agrees to sell, transfer and assign to the Company, and the
Company hereby agrees to purchase and redeem (the “Redemption”) from the
Stockholder the Shares in consideration for aggregate cash consideration of Two
Million Five Hundred Sixty-Five Thousand One Hundred Forty-Nine Dollars
($2,565,149)(the “Redemption Price”).






--------------------------------------------------------------------------------




2.Closing; Payment.
a.    The “Closing” of the Redemption shall occur on the date hereof in the
manner contemplated by the Payoff Agreement; provided that payment by the
Company for the Shares shall be made directly to NWRA notwithstanding that NWRA
is not the record holder of the Shares. As a result of the Closing, the
Stockholder shall no longer be deemed the owner of the Shares and ownership and
title to the Shares shall be assigned and conveyed to the Company.
b.    At or promptly following Closing the parties shall deliver any documents
and instruments reasonably necessary to effect the Redemption, including the
delivery by the Stockholder of any stock power or other conveyance instrument
reasonably necessary and appropriate, and the surrender of any certificates
representing the Shares. At or prior to the Closing, the Company shall deposit,
or shall cause to be deposited, by wire transfer of immediately available funds
the Redemption Price, to the account set forth on Exhibit A attached to the
Payoff Agreement.
3.Taxes. The Stockholder shall be responsible for and shall pay at such times as
and when due any federal, state, local or foreign income or similar taxes
required to be paid by the Stockholder, and all sales, use, and transfer taxes
resulting from the delivery of the Shares to the Company. In addition, the
Stockholder shall indemnify and hold the Company harmless from and against any
claims, demands, actions, causes of action, loss, damage, cost, penalty or
expense whatsoever, including reasonable legal fees, suffered or incurred by the
Company solely by reason of the failure of the Stockholder to pay or discharge
when due any such taxes described in the immediately preceding sentence.
4.Representations and Warranties of the Stockholder. The Stockholder represents
and warrants to the Company as follows:
a.    The Shares represent all securities of the Company owned of record or
beneficially, directly or indirectly, by NWRA.
b.    The Stockholder is the record and beneficial owner of the Shares, and has
good and valid title to the Shares free and clear of all claims, charges, liens,
contracts, interests, rights, options, security interests, mortgages,
encumbrances and restrictions of every kind, except for such restrictions as may
be imposed by applicable federal and state securities laws, rules and
regulations.
c.    The Stockholder has the legal capacity of evaluating and has evaluated the
merits and risks of the sale and redemption of the Shares contemplated hereby.
The Stockholder has had the opportunity to review the terms and conditions of
the Agreement with its professional advisors as it deemed necessary and
appropriate. The Stockholder has had access to or the opportunity to review
sufficient written information about the Company, including all reports filed by
the Company with the Securities and Exchange Commission pursuant to Section
13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, to allow it
to make an informed decision prior to selling the Shares. Stockholder has given




--------------------------------------------------------------------------------




careful consideration to this Agreement and the transaction contemplated hereby,
and has decided to sell the Shares to the Company based upon its review and
investigation of the Company, this Agreement and such other documents and
information it has sought.
d.    Neither the Company nor any other person has made, and Stockholder is not
relying on, any oral or written representation, inducement, promise or agreement
to the Stockholder in connection with the purchase and redemption of the Shares,
other than as expressly set forth in this Agreement.
e.    The execution, delivery and performance by the Stockholder of this
Agreement is within the power and authority of the Stockholder and has been duly
authorized by all necessary action on the part of the Stockholder.
f.    This Agreement is the valid and binding obligation of Stockholder,
enforceable against Stockholder in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, moratorium, insolvency or
other similar laws relating to the rights of creditors generally, or the
application of general equitable principles.
5.Representations and Warranties of the Company. The Company represents and
warrants to the Stockholder as follows:
a.    The execution, delivery and performance by the Company of this Agreement
is within the power and authority of the Company and has been duly authorized by
all necessary action on the part of the Company.
b.    This Agreement is the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, moratorium, insolvency or
other similar laws relating to the rights of creditors generally, or the
application of general equitable principles.
c.    The Company’s capital is not “impaired” and the Redemption shall not cause
the “impairment” of the capital of the Company as such terms are used in Section
160 of the Delaware General Corporation Law (the “DGCL”), and the Redemption
shall not violate Section 160 of the DGCL and will otherwise be effected
pursuant to the DGCL.
6.Entire Agreement and Amendment. This Agreement and the Payoff Agreement
constitute the entire agreement among the parties with respect to the matters
contained herein and supersede any and all oral discussions or prior agreements
with respect to the subject matter hereof. No change or modification of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.
7.Survival. All representations, warranties, covenants, and agreements of the
parties contained in this Agreement or in any instrument, certificate, or other
writing provided for in it, shall survive the execution of this Agreement.




--------------------------------------------------------------------------------




8.Severability. In the event any provision of this Agreement is held to be
illegal, invalid, or unenforceable to any extent, the legality, validity, and
enforceability of the remainder of this Agreement shall not be affected thereby
and shall remain in full force and effect and shall be enforced to the greatest
extent permitted by law.
9.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which constitute one
instrument that is binding upon each party, notwithstanding that all parties are
not signatories to the same counterpart. Facsimile copies of this Agreement and
copies delivered electronically or through PDF have the same effect as
originals. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are physically
attached to the same document.
10.Consent; Further Assurances. The parties hereby consent to and shall sign,
execute, and deliver any other documents or instruments that another party may
reasonably request to more fully effect and consummate the transactions
contemplated hereby.
11.Miscellaneous. The provisions of this Agreement are binding upon and inure to
the benefit of the parties, and their respective successors, and permitted
assigns. No part of this Agreement may be assigned by either party without the
prior written consent of the other party. This Agreement is governed by and
construed according to the laws of the State of Delaware without regard for its
conflict of law provisions.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the Effective Date.
IMH FINANCIAL CORPORATION
a Delaware Corporation
/s/ Steven T. Darak
By:
Steven T. Darak
Its:
Chief Financial Officer
 
 
 
 
DESERT STOCK ACQUISITION I, LLC,
a Delaware limited liability company
 
 
By:
NWRA VENTURES I, LLC,
 
a Delaware limited liability company, its sole member
 
 
By:
NWRA Ventures Management I, LLC, its
 
managing member
 
 
/s/ Kenneth Partlow
By:
Kenneth Partlow
Its:
Authorized Signatory

    


ACKNOWLEDGMENT


The undersigned hereby acknowledges the terms of this Agreement, and agrees that
when the Redemption is effected in accordance with the terms hereof, the
Redemption shall satisfy Company’s obligations under the Payoff Agreement as it
relates to the redemption of any Company common stock beneficially owned by the
undersigned.


NWRA VENTURES I, LLC,
a Delaware limited liability company
 
 
By:
NWRA Ventures Management I, LLC, its
 
managing member
 
 
By:
/s/Kenneth Partlow
Name:
Kenneth Partlow
Title:
Authorized Signatory





